Citation Nr: 1132105	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, including due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) is from March and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2008, so prior to those decisions at issue, the Chairman of the Board, among other things, had placed a temporary stay on the adjudication of claims for service connection for disabilities based on herbicide exposure pending the outcome of the litigation in Haas v. Nicholson, 20 Vet. App. 257 (2006).  Haas since has been decided, and the stay lifted, permitting the Board to proceed with the adjudication of these type claims.  See Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).

In January 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a videoconference hearing before a Veterans Law Judge of the Board.  In March 2011, in anticipation of this hearing, the Veteran submitted a statement in support of claim (VA Form 21-4138) along with copies of the ship log of the USS Vancouver, on which he had served while in the military.  He had his requested hearing in April 2011 before the undersigned.  And immediately following the hearing, he submitted other evidence and waived his right to have the RO initially consider it, which the Board received by mail in May 2011.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

This Veteran has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated in March 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.

This case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2010).

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was stationed aboard the USS Vancouver in the inland waterways during the Vietnam War and stepped foot on the landmass of Vietnam during the time when herbicides (including the dioxin in Agent Orange) were used there.  

2.  He has a diagnosis of prostate cancer, a condition that VA has conceded is presumptively linked to herbicide exposure.


CONCLUSION OF LAW

The Veteran's prostate cancer was presumptively incurred in service from exposure to herbicides (Agent Orange) in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for Residuals of Prostate Cancer, Including Due to Exposure to Agent Orange

The Veteran attributes his prostate cancer to exposure to Agent Orange during his military service while stationed aboard the USS Vancouver because this vessel docked in DaNang Harbor and China Beach, so was in the inland waterways, and since he often went ashore, so actually stepped foot on the landmass of Vietnam.  See the transcript of his April 2011 videoconference hearing testimony.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If, however, it is shown the Veteran had this requisite service in Vietnam, so presumptively was exposed to Agent Orange while there, there is an additional presumption that prostate cancer, if later diagnosed, is a consequence of that Agent Orange exposure in service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010) (rather recently amending the regulation to include additional disorders like ischemic heart disease and all chronic B-cell leukemias that were not previously included on this list of conditions presumptively associated with Agent Orange exposure).


The Veteran received the required diagnosis of prostate cancer in March 2006 and underwent a prostectomy that same month.  He therefore need only establish his presence in Vietnam to warrant presumptive service connection, absent any other indication of the cause of his prostate cancer, which there is none.

To this end, the Veteran testified under oath during his recent videoconference hearing that his ship, the USS Vancouver, docked in DaNang harbor and nearby China Beach, Vietnam.  He also testified that they had a party on China Beach and during this party a soldier drowned.  As confirmation of this, he has submitted copies of the ship log of the USS Vancouver noting the accidental drowning of a soldier in the waters off China Beach.  Moreover, this ship log shows the USS Vancouver was often docked in DaNang harbor, as he also alleged, and that there were three separate recreational beach parties on China Beach.  As well, he submitted two supporting statements from fellow soldiers attesting to the fact that he was onboard the USS Vancouver and the ship docked in DaNang harbor.  He additionally says the USS Vancouver traveled up the Cua Viet River, which would be considered inland waters.  Further corroborating his statements and hearing testimony are printouts from the internet he submitted showing the USS Vancouver's history, including several notations that the ship docked in DaNang and travelled up the Cua Viet River, as he testified.  He is competent to testify concerning these claimed events in Vietnam.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  And his lay testimony concerning this also is credible, so ultimately probative, because it is substantiated by the documentary evidence he also has submitted.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


The Veteran therefore has established his exposure to Agent Orange in service and that he developed prostate cancer as a consequence, so his claim must be granted, certainly when all reasonable doubt concerning this is resolved in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for residuals of prostate cancer, including due to exposure to Agent Orange, is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


